Citation Nr: 0739330	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  03-34 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1953 to August 
1953 and from November 1953 to February 1957.  He died in 
April 1995.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The appellant testified before the 
undersigned at a hearing held in July 2005.  

In September 2005 and November 2006; the claim was remanded 
to the RO for evidentiary and procedural development.  Such 
development having been accomplished, the appeal has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The veteran died in April 1995, and the death certificate 
lists acute myocardial infarction as the cause of death. 

2.  At the time of his death, the veteran was service-
connected for rheumatic heart disease and had been rated 10 
percent disabled since February 25, 1991. 

3.  The evidence fails to show that a service-connected 
disability caused or substantially and materially contributed 
to the cause of the veteran's death. 


CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant requests dependency and indemnity compensation 
based upon service connection for the cause of the veteran's 
death. She asserts that his death was caused wholly or in 
part by his service-connected rheumatic heart disease. 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice should be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of letters sent 
to the appellant in June 2002 and January 2006 that fully 
addressed all four notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims for service connection for the cause of the veteran's 
death and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, compliant notice was provided in July 2006. 

VA has a duty to assist in the development of the claim.  
This duty includes assisting in the procurement of service 
medical records and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records, VA outpatient treatment records, 
private treatment records, and the veteran's claim folder was 
submitted to a VA physician for a medical opinion in June 
2006 and December 2006.

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes service medical records, private 
and VA outpatient treatment records, lay statements, July 
2005 personal hearing testimony, and VA medical opinion 
statements.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf. The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, on the claim. Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001). 

Service Connection for the Cause of the Veteran's Death

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310.  In order to establish service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred in or aggravated by service was 
either the principal cause of death or a contributory cause 
of death.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312 (2007).  

The RO granted service connection for rheumatic valvulitis in 
August 1957 and assigned a 30 percent disability rating.  At 
the time of the veteran's death, a 10 percent disability 
rating was in effect and he had no other service-connected 
disabilities. 

The veteran died in April 1995, at the age of 59.  According 
to the original death certificate, the immediate cause of his 
death was an acute myocardial infarction due to or as a 
consequence of insulin dependent diabetes.  No autopsy was 
performed.  

The appellant contends that the veteran's service-connected 
rheumatic heart disease caused his fatal acute myocardial 
infarction, or alternatively, that the fatal heart attack was 
somehow related to active duty.  In this regard, the 
appellant and her daughter testified before the Board in July 
2005.  At that time, the appellant's daughter stated that she 
reviewed the veteran's service medical records and noted his 
complaints of severe left shoulder pain in August 1953 after 
a fellow soldier dropped his end of a log the two were 
carrying.  She theorizes that the left shoulder pain was 
evidence of an undiagnosed in-service heart attack.  

June 1953 service medical records note the veteran's 
complaints of a painful right shoulder, although no vascular 
abnormality was observed.  The veteran was treated with 
aspirin and liniment.  The veteran sought treatment for back 
pain after another soldier dropped his end of the log the two 
were carrying in August 1953.  There is no mention of left 
shoulder involvement.  In October 1955 the veteran was 
treated for a left shoulder contusion sustained in a motor 
vehicle accident.  The veteran was hospitalized in April 1956 
for a recurrence of rheumatic fever.  His January 1957 
separation examination noted a history of rheumatic carditis, 
mitral valvulitis, and arthritis.  The examining physician 
concluded the only remaining residual condition was a grade 
II systolic apical murmur. 

A VA medical examiner's opinion was obtained in June 2006.  
After reviewing the claims folder, the examiner explained 
that rheumatic heart disease and coronary artery disease are 
two separate conditions.  He further explained that rheumatic 
heart disease is not known to cause coronary heart disease; 
therefore, it would be speculative to relate these two 
conditions to each other.  The examiner reiterated this 
opinion in a December 2006 addendum, at which time he noted a 
lack of evidence indicating the veteran's rheumatic heart 
disease contributed to his death from an acute myocardial 
infarction.  In addition, the examiner observed no evidence 
which indicated the veteran's myocardial infarction was 
worsened by his rheumatic heart disease.  The VA examiner 
concluded that it was not likely that the veteran's service-
connected rheumatic heart disease caused, contributed, or 
combined with any other condition or abnormality to cause his 
death.  The examiner also concluded that there was no 
evidence which indicated the veteran's myocardial infarction 
was related to any periods of service.  

The appellant and her daughter have testified that the 
veteran's death was the result of his service-connected 
rheumatic heart disease or otherwise related to active 
service.  However, as laypersons, they are not competent to 
give a medical opinion on causation or aggravation of a 
medical condition. See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Without specialized medical expertise, the appellant's 
opinion regarding the cause of the veteran's death is not 
credible.  

The Board has carefully reviewed the record in depth and is 
unable to identify a basis upon which service connection for 
the cause of the veteran's death may be granted.  There is no 
medical opinion of record which indicates the veteran's 
service-connected rheumatic heart disease caused or 
aggravated the medical conditions that ultimately caused his 
death.  Similarly, there is no medical evidence which 
indicates the veteran's coronary artery disease either 
manifested during service or is related to service.  In this 
regard, the veteran did not complain of or seek treatment for 
any symptoms in service consistent with a subsequent clinical 
diagnosis of coronary artery disease.  Aside from the 
appellant's statements, the veteran's claim file is otherwise 
void of any medical evidence suggesting that his service-
connected rheumatic heart disease was a contributing cause in 
his death or that his acute myocardial infarction was the 
result of his time in service.  Accordingly, the appeal must 
be denied.  

ORDER

Entitlement to dependency and indemnity compensation based 
upon service connection for the cause of the veteran's death 
is denied. 

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


